                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

CHRISTIAN ADRIAN CHICOA,

              Plaintiff,

v.
                                                CIVIL ACTION FILE
                                                NO.: 1:19-CV-0817-ODE
CASAS LLC and CITY
LAUNDROMAT, INC.,

              Defendants.


                     PLAINTIFF’S NOTICE OF INTENT
                   TO SERVE SUBPOENA ON NON-PARTY

       Pursuant to Rule 45 of the Federal Rules of Civil procedure, Plaintiff hereby

provides notice that he will begin the process of serving the below-described civil

subpoenas for records after waiting five (5) business days from the date of this

pleading. The subpoenas will be served upon:

     • James Howard Robinson, Jr.;

     • Robert N. Kenney, P.E.;

     • Georgia Power Company.
     This 12th day of November, 2019.

                                        Respectfully Submitted,
                                        FRIED ROGERS GOLDBERG LLC

                                        By: Adam P. Smith
                                            MICHAEL L. GOLDBERG
                                            Georgia Bar No. 299472
                                            ADAM P. SMITH
                                            Georgia Bar No. 899334
                                            Attorneys for Plaintiff

Three Alliance Center
3550 Lenox Road, N.E., Suite 1500
Atlanta, Georgia 30326-4302
(404) 591-1800 (phone)
(404) 591-1801 (fax)
Michael@frg-law.com
Adam@frg-law.com




                                        2
                    CERTIFICATE OF COMPLIANCE

      The undersigned hereby certifies that the foregoing pleading complies with

the font and point selections approved by the Court in Local Rule 5.1B. This

pleading has been prepared in Times New Roman font, 14 point.


                                    By: Adam P. Smith
                                        ADAM P. SMITH




                                       3
                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the within and foregoing

Plaintiff’s Notice of Intent to Serve Subpoena on Non-Party was electronically

filed using the CM/ECF system, which will automatically send e-mail notification

of such filing to the following counsel of record:

                               Kevin P. Branch
                              Elenore C. Klingler
                         McMickle, Kurey & Branch, LLP
                          217 Roswell Street, Suite 200
                           Alpharetta, Georgia 30009

                                  Gene A. Major
                                 James W. Hardee
                                  Robyn M. Roth
                           Fain, Major & Brennan, P.C.
                      100 Glenridge Point Parkway, Suite 500
                             Atlanta, Georgia 30342

      This 12th day of November, 2019.

                                          FRIED ROGERS GOLDBERG LLC

                                          By: Adam P. Smith
                                              ADAM P. SMITH
                                              Georgia Bar No. 899334

Three Alliance Center
3550 Lenox Road, N.E., Suite 1500
Atlanta, Georgia 30326-4302
(404) 591-1800 (phone)
(404) 591-1801 (fax)
Adam@frg-law.com

                                          4
